Title: To George Washington from Alexander Campbell, 20 March 1796
From: Campbell, Alexander
To: Washington, George


          
            Sir
            Phila. 20 Mar. 1796
          
          It is with real regret that I feel myself obliged to resign ⟨the⟩ Office of Attorney for the district of virginia, which I hereby take the liberty to do, and at the same time to make my acknowledgments to you for the honor which you did me by that appointment. I shall prepare myself on my return to virginia, to deliver up the papers in my possession ⟨r⟩elating to the business of the United States, to the gentleman who shall be chosen to succeed me. In resigning this office, sir, I think it right to mention that the emoluments of it are so small, as to make it even injurious to a man in extensive practice to hold it. I should therefore, have resigned it, long ago, but for reasons which it might not be delicate to mention. There is but one thing more, sir, which I have to add, in taking my leave of you, and for that I must beg your excuse; it is to assure you of my sincere respect & attachment, and to offer, with your permission, my earnest wishes to heaven, that you may enjoy many, many years to ⟨c⟩ome, all the happiness which this world can give you. I have the honor to be, sir, truly, your most respectful and obliged humble Servt
          
            Alex. Campbell
          
        